Citation Nr: 1117429	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  09-24 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for alcoholism. 

2.  Entitlement to service connection for glaucoma. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression. 

4.  Entitlement to service connection for amoebic dysentery. 

5.  Entitlement to service connection for a cockroach bite. 

6.  Entitlement to service connection for a cyst on the buttock. 

7.  Entitlement to service connection for the residual sebaceous cyst scar of shoulder. 

8.  Entitlement to service connection for a kidney disorder, claimed as kidney pain.   

9.  Entitlement to service connection for peripheral neuropathy of the right upper extremity to include as due to herbicide exposure and contaminated water. 

10.  Entitlement to service connection for peripheral neuropathy of the left upper extremity to include as due to herbicide exposure and contaminated water.

11.  Entitlement to service connection for peripheral neuropathy of the right lower extremity to include as due to herbicide exposure and contaminated water.

12.  Entitlement to service connection for peripheral neuropathy of the left lower extremity to include as due to herbicide exposure and contaminated water.

13.  Entitlement to service connection for a duodenal disorder to include as due to herbicide exposure and contaminated water.

14.  Entitlement to service connection for lymphoma. 

15.  Entitlement to service connection for an intestinal disorder to include as due to herbicide exposure and contaminated water.

16.  Entitlement to service connection for thyroid disorder to include as due to herbicide exposure and contaminated water.

17.  Entitlement to service connection for a pulmonary disorder to include carcinoma of the lung with metastasis to the spine, chronic obstructive pulmonary disease (COPD), and sleep apnea, to include as due to exposure to herbicides and contaminated water.

18.  Entitlement to service connection for a laryngectomy as a post-operative residual of carcinoma of the larynx, resection of the neck and head and neck carcinoma, to include as due to exposure to herbicides and contaminated water.



(The issue of whether the Veteran's income is excessive for purposes of VA pension benefits will be the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active duty service from May 1970 to May 1973, to include service in Taiwan.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Newark, New Jersey VA Regional Office (RO) which, in pertinent part, denied the Veteran's various claims for service connection.

In January 2011 the Board remanded the issues on appeal in order to schedule the Veteran for a hearing before the Board.  However, in January 2011 the Veteran stated that he did not want a hearing and withdrew his request.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In April 2011 the Veteran submitted a statement by his wife with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues on appeal has been accomplished.  

2.  The Veteran served in Taiwan from May 30, 1971 to May 30, 1972; there is no evidence that the Veteran served in the Republic of Vietnam. 

3.  The Veteran's alcohol abuse is currently in remission and it is not shown to be the result of a service-connected disability.  

4.  The Veteran's service treatment records document that the Veteran had a laceration of the eye but the eye was found to be okay and there is no in-service diagnosis of an eye disorder and there is no medical evidence on file relating a current disability involving glaucoma to service.  

5.  The Veteran's service treatment records are silent for any psychiatric diagnosis; a psychiatric diagnosis was not shown within a year after service; and there is no medical evidence on file relating a current disability involving a psychiatric disorder to service.  

6.  The Veteran's service treatment records are silent for any in-service amoebic dysentery and no current disability or residual of amoebic dysentery was found in any post-service treatment records.  

7.  The Veteran's service treatment records are silent for any in-service cockroach bite and no current disability or residuals of a cockroach bite were found in any post-service treatment records.  

8.  The Veteran's service treatment records are silent for any in-service cyst on the buttocks and no current disability was found in any post-service treatment records.  

9.  The Veteran's service treatment records are silent for any in-service sebaceous cyst of the shoulder or any scar as a residual of a sebaceous cyst of the shoulder and no current disability was found in any post-service treatment records.  

10.  The Veteran's service treatment records are silent for any in-service kidney disorder and no current disability was found in any post-service treatment records.  

11.  The Veteran's service treatment records are silent for any peripheral neuropathy of the right upper extremity and no current disability was found in any post-service treatment records.  

12.  The Veteran's service treatment records are silent for any peripheral neuropathy of the left upper extremity and no current disability was found in any post-service treatment records.  

13.  The Veteran's service treatment records are silent for any peripheral neuropathy of the right lower extremity and no current disability was found in any post-service treatment records.  

14.  The Veteran's service treatment records are silent for any peripheral neuropathy of the left lower extremity and no current disability was found in any post-service treatment records.  

15.  The Veteran's service treatment records are silent for any duodenal disorder and no current disability was found in any post-service treatment records.  

16.  The Veteran's service treatment records are silent for any diagnosis of lymphoma; lymphoma was not shown within a year after service; and there is no medical evidence on file relating a current disability involving lymphoma to service.  

17.  The Veteran's service treatment records are silent for any diagnosis of an intestinal disorder; an intestinal disorder was not shown within a year after service; and there is no medical evidence on file relating a current disability involving an intestinal disorder to service.  

18.  The Veteran's service treatment records are silent for any diagnosis of a thyroid disorder; a thyroid disorder was not shown within a year after service; and there is no medical evidence on file relating a current disability involving a thyroid disorder to service.  

19.  The Veteran's service treatment records are silent for any diagnosis of a pulmonary disorder to include carcinoma of the lung with metastasis to the spine, COPD, and sleep apnea; a pulmonary disorder was not shown within a year after service; and there is no medical evidence on file relating a current disability involving a pulmonary disorder to service.  

20.  The Veteran's service treatment records are silent for any diagnosis of  a laryngectomy as a post-operative residual of carcinoma of the larynx, resection of the neck and head and neck carcinoma; a laryngectomy was not shown within a year after service; and there is no medical evidence on file relating a current disability involving a laryngectomy to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for alcoholism have not been met.  38 U.S.C.A. § 1110, 1131, 5.107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  

2.  The criteria for service connection for glaucoma have not been met.  38 U.S.C.A. § 1110, 1131, 5.107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  

3.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. § 1110, 1131, 5.107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  

4.  The criteria for service connection for amoebic dysentery have not been met.  38 U.S.C.A. § 1110, 1131, 5.107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  

5.  The criteria for service connection for a cockroach bite have not been met.  38 U.S.C.A. § 1110, 1131, 5.107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  

6.  The criteria for service connection for cyst on the buttock have not been met.  38 U.S.C.A. § 1110, 1131, 5.107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  

7.  The criteria for service connection for a scar on the shoulder as a residual of a sebaceous cyst have not been met.  38 U.S.C.A. § 1110, 1131, 5.107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  

8.  The criteria for service connection for kidney disorders have not been met.  38 U.S.C.A. § 1110, 1131, 5.107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  

9.  Peripheral neuropathy of the right upper extremity that was incurred in or aggravated by active service; nor may it be presumed to be due to Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(e) (2010).

10.  Peripheral neuropathy of the left upper extremity that was incurred in or aggravated by active service; nor may it be presumed to be due to Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(e) (2010).

11.  Peripheral neuropathy of the right lower extremity that was incurred in or aggravated by active service; nor may it be presumed to be due to Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(e) (2010).

12.  Peripheral neuropathy of the left lower extremity that was incurred in or aggravated by active service; nor may it be presumed to be due to Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(e) (2010).

13.  A duodenal disorder is not due to disease or injury that was incurred in or aggravated by active service; nor may it be presumed to be due to Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(e) (2010).

14.  The criteria for service connection for lymphoma have not been met.  38 U.S.C.A. § 1110, 1131, 5.107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  

15.  An intestinal disorder is not due to disease or injury that was incurred in or aggravated by active service; nor may it be presumed to be due to Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(e) (2010).

16.  A thyroid disorder is not due to disease or injury that was incurred in or aggravated by active service; nor may it be presumed to be due to Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(e) (2010).

17.  A pulmonary disorder to include carcinoma of the lung with metastasis to the spine, COPD and sleep apnea is not due to disease or injury that was incurred in or aggravated by active service; nor may it be presumed to be due to Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(e) (2010).

18.  Laryngectomy as a post-operative residual of carcinoma of the larynx, resection of the neck and head and neck carcinoma is not due to disease or injury that was incurred in or aggravated by active service; nor may it be presumed to be due to Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(e) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran in a March 2008 correspondence.  This letter detailed the elements of a service connection claim, described the evidence and information necessary to substantiate the claims, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that, upon receipt of an application for service connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the RO informed the Veteran of the disability rating and effective dates in the March 2008 letter. 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issues decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The RO also obtained the Veteran's records from the Social Security Administration (SSA).  

The Board notes that under 38 C.F.R. § 3.159(c)(4), in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) establishes that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  However, in the present case an examination is not required for any of the issues on appeal.  First, the Veteran does not have a diagnosis of a duodenal disorder, a kidney disorder, peripheral neuropathy of the bilateral upper and bilateral lower extremities, cyst on the buttock, a residual scar on the shoulder, a cockroach bite, or amoebic dysentery.  In addition, the Veteran's service treatment records are silent for any diagnosis or treatment for any of the issues on appeal.  Finally, there are no medical opinions of record that relate any of the Veteran's claims to his military service.  Therefore, the Board finds that no VA examination is warranted for any of the issues on appeal since the evidence of records fails to suggest that any of his claims are related to his period of military service.  38 U.S.C.A. §§  1101, 1131, 5103, 5103A, 5107;  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Finally, the Veteran was advised of his right to a hearing before the RO and/or before the Board, but he waived that right.  As noted above, in January 2011 the Board remanded in order for the Veteran to be scheduled for a hearing; however, in January 2011 he withdrew his request for a hearing. 

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claims on appeal.  
II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the Veteran asserts that some of the claims on appeal are the result of herbicide exposure.  There is a rebuttable presumption of exposure to herbicides if the claimant served in Vietnam, even if there is no record of treatment in service.  38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. § 3.307.  However, presumption exists only for diseases listed in 38 C.F.R. § 3.309(e).  The Board notes that "Service in Vietnam" includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation to Vietnam.  38 C.F.R. § 3.313.  The VA General Counsel has determined that this regulatory definition, which permits certain personnel not actually stationed within the borders of Vietnam to be considered to have served in that Republic, requires that an individual actually have been present within the boundaries of the Republic.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam; service on a deep water vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute "service in the Republic of Vietnam" for the purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961 and ending on May 7, 1975 in the case of a veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97.  Similarly, in another precedent opinion, the VA General Counsel concluded that the term "service in Vietnam" does not include service of a Vietnam-era veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace.  See VAOPGCPREC 7-93.  Again, a showing of actual duty or visitation in the Republic of Vietnam is required to establish qualifying service in Vietnam.  As noted above, the Veteran only served one year of foreign service and that was in Taiwan; the Veteran's service personnel records corroborate this.  The Veteran asserts that he is entitled to the presumption because he dealt with cargo that came off of planes that were in Vietnam.  However, the Board finds that does not qualify as service in the Republic of Vietnam and therefore, he does meet the standard to warrant a presumption for exposure to herbicide.  In addition, the Board notes that in February 2008 The Department of Veterans Affairs New Jersey Health Care System sent him a letter saying that he was now registered in the Agent Orange Registry; however, the Board finds that this does not constitute evidence of being exposed to Agent Orange nor is this evidence of the VA conceding exposure to Agent Orange. 


Alcoholism

The Veteran asserts that he is entitled to service connection for alcoholism.  However, after a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against the Veteran's claim.  

Alcohol abuse is the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  Drug abuse is the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301 (2010).  Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered to be willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2010).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2010).

The law prohibits a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  However, a Veteran may be service connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  In order to qualify for service connection, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by a primary service-connected disorder, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

On the Veteran's February 2008 claim for service connection for alcoholism he stated that his alcoholism began in 1971; however, the Veteran's service treatment records are silent for any alcohol abuse during service.  In addition, the Veteran's post-service treatment records include treatment notes from a private psychiatrist from January 2006 to April 2007.  Throughout the Veteran's private treatment notes it states that his alcohol abuse is in remission; therefore, the Veteran does not even have a current diagnosed disability.  Even if the Veteran did have a current diagnosis of alcoholism there is no evidence that it is secondary to his only service-connected disability, residuals of a sebaceous cyst of the right ear.  Therefore, after a careful review of the Veteran's claims file the Board finds that there is no evidence causally linking any alcohol abuse and resulting addiction to his service-connected disabilities.  Therefore, the Board finds that the Veteran's drug usage is the result of his own willful misconduct.  

For these reasons, as a preponderance of the evidence is against the claim, service connection for alcoholism must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


Glaucoma

The Veteran asserts that his glaucoma is the result of his military service.  After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against a grant of service connection for glaucoma; the Board finds service connection should be denied because there is no evidence of an in-service disability nor is there evidence of a nexus between the Veteran's currently diagnosed glaucoma and his military service.  

First, the Board finds that the only note of any in-service treatment to the eye was a laceration of the left eye in September 1972; however, it was also noted that the Veteran's eye was okay.  The Veteran's service treatment records also contains the May 1973 Report of Medical Examination and the Veteran's eyes was checked as "normal" and it was noted "Physical Exam - normal."  Therefore, the Board finds that the Veteran did not have any diagnosed eye disability during his military service.  

On a February 2008 discharge summary from a private hospital it was noted that the Veteran had glaucoma.  February 2008 was the first note of a diagnosis of a glaucoma; this was almost 25 years after the Veteran's discharge from service.  This lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service). 

A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Here, that has not been done.  Throughout the Veteran's private treatment records and hospitalizations there has been no mention of the etiology of the Veteran's glaucoma.  Therefore, without evidence indicating that the Veteran's glaucoma began during his military service, or that such a recently diagnosed condition is related to his military service, then service connection must be denied.   

The Veteran only asserted in one document that his glaucoma was related to his military service; this was in his February 2008 claim.  The Board notes that it must consider the competency and credibility of the Veteran's lay contentions that his glaucoma is the result of his military service.  It is noted that the Veteran is competent to attest to the onset of symptomatology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Here, the record contains no statements about a nexus to service except for the Veteran's claim.  At no point during the Veteran's treatment for his glaucoma or for any of his other disabilities did the Veteran state that his glaucoma began in service or within a year from service or was related to service.  Lay statements made when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Board also finds it pertinent that the Veteran did not relate his current glaucoma to service until after he had sought an award of service connection. 

In light of the absence of evidence of any findings of glaucoma during the Veteran's period of service or at separation, the lack of any sign of onset of symptoms or continuity of symptoms near the date of separation or in the decades that followed, the lack of any mention of that condition on any records of treatment he had during this period, and the fact that the only statements relating his glaucoma to service are his own in pursuit of this claim, the Board has to question the credibility of his contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

In sum, the Board finds that the preponderance of evidence is against the Veteran's claim of service connection for glaucoma.  There is no evidence that the Veteran was treated during service for glaucoma and he was not diagnosed with glaucoma until many years after service; in addition, there is no probative opinion relating the Veteran's glaucoma to service.  Therefore, the Board finds that service connection for glaucoma is denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


An Acquired Psychiatric Disorder

The Veteran asserts that his currently diagnosed psychiatric disorders are the result of his military service; however, the Board finds that the preponderance of the evidence is against a grant of service connection for an acquired psychiatric disorder.  As discussed below, the Veteran is currently diagnosed with major depressive disorder, a general anxiety disorder, and panic disorder without agoraphobia. 

The Veteran's service treatment records are silent for any diagnosis or treatment of a psychiatric disorder.  On the May 1973 Report of Medical Examination the Veteran's psychiatric was checked as "normal."  Therefore, the Board finds that the Veteran was not treated for or diagnosed with a psychiatric condition when he was discharged from the military.  The Board notes that in the Veteran's December 2008 Notice of Disagreement (NOD) he stated that he has psychological effects from when he was placed in ice and almost died as a result of a 105 degree fever; the Board finds that there is no evidence in his service treatment records to corroborate that he had a 105 degree fever and was treated with an ice bath.  

A careful review of the Veteran's claims file revealed that the first diagnosis of depression was on a July 2003 hospital discharge form that was stamped "Cancer Registry."  This July 2003 diagnosis was made about 20 years after the Veteran's discharge from service; this lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  The Veteran's private psychiatric treatment notes from January 2006 to April 2007 contained the diagnoses of major depressive disorder, general anxiety disorder, and panic disorder without agoraphobia; it was at these treatment sessions that the Veteran discussed his multiple health problems.  In a March 2007 private treatment note the Veteran was diagnosed with an apparent mood change in mental status secondary to a toxic metabolic encephalopathy with underlying pneumonia and hypoxemia with hypercapnia.  

The Board finds that there are no medical opinions of record that establish a nexus between the Veteran's psychiatric diagnoses and his military service.  As noted above, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Here, that has not been done.  Throughout the Veteran's private treatment records and hospitalizations there has been no mention of the etiology of the Veteran's depression or any of his psychiatric diagnoses.  Therefore, without evidence indicating that any of the Veteran's psychiatric diagnoses began during his military service, or that such a recently diagnosed condition is related to his military service, then service connection on a direct basis must be denied.   

Throughout the pendency of the appeal, the Veteran asserts that his psychiatric diagnoses are related to his military service.  The Board notes that it must consider the competency and credibility of the Veteran's lay contentions; however, on the Veteran's February claim for service connection he stated that his psychiatric diagnoses began in September 2001, almost 20 years after his military service.  The Board finds that the Veteran is not asserting that his psychiatric symptoms have existed since his military service.  As noted above, statements made when medical treatment was being rendered may be afforded greater probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  At no point during the Veteran's treatment did the Veteran state that his psychiatric diagnoses began in service or within a year from service or was related to service.  The Board also finds it pertinent that the Veteran did not relate his current psychiatric diagnoses to service until after he had sought an award of service connection. 

In light of the absence of evidence of any findings of any psychiatric diagnosis during the Veteran's period of service or at separation, the lack of any sign of onset of symptoms or continuity of symptoms near the date of separation or in the decades that followed, the lack of any mention of that condition on any records of treatment he had during this period, the fact that the Veteran states that his symptoms did not being until 2001, and the fact that the only statements relating his psychiatric diagnoses to service are his own in pursuit of this claim, the Board has to question the credibility of his contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Therefore, the Board finds that there is no probative evidence relating the Veteran's psychiatric diagnoses to his military service. 

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for any psychiatric diagnosis.  While the Veteran has diagnoses of major depressive disorder, a general anxiety disorder, and panic disorder without agoraphobia, there is no probative evidence that any of these diagnoses are related to his military service.  Therefore, the Board finds that service connection for an acquired psychiatric disorder must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Amoebic Dysentery, a Cockroach Bite, Cyst on the Buttock, Shoulder Scar as a Residual of Sebaceous Cyst, and a Kidney Disorder

The Veteran claims that he has current diagnoses of amoebic dysentery, a cockroach bite, a cyst on the buttock, a shoulder scar as a residual of a sebaceous cyst, and a kidney disorder.  However, after a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against a grant of service connection for all of those disabilities because there is no evidence that the Veteran has a current diagnosis for any of the disabilities listed above. 

First, the Veteran has not stated what if any residuals he has a result of amoebic dysentery and a cockroach bite.  The Veteran's service treatment records are silent for any treatment or diagnosis for amoebic dysentery, a cockroach bite, a cyst on the buttock, a shoulder scar as a residual of a sebaceous cyst, and a kidney disorder.  In addition, the May 1973 Report of Medical Examination checked "normal" for everything and it was also noted that the "Physical Exam - normal."  The only sebaceous cyst in the Veteran's service treatment records was to his right ear and that was granted service connection by the September 2008 rating decision.  Therefore, the Board finds that the Veteran did not have any in-service treatment or diagnoses of amoebic dysentery, a cockroach bite, a cyst on the buttock, a shoulder scar as a residual of a sebaceous cyst, and a kidney disorder.

The Board finds that in addition to the Veteran's service treatment records being silent for any diagnosis or treatment of amoebic dysentery, a cockroach bite, a cyst on the buttock, a shoulder scar as a residual of a sebaceous cyst, or a kidney disorder, there is also no evidence in the Veteran's post-service treatment records of any treatment or diagnoses.  Therefore, the Board finds that no diagnoses have been established by evidence here.  In this regard, the Veteran is competent to report observable symptoms such as pain; the Veteran's claim for kidney disorder was claimed as kidney pain.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  

It is acknowledged that in some circumstances, lay evidence can establish a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Here, however, none of the criteria set forth in Jandreau have been met, and therefore the lay evidence of record does not establish current disability here.
Without competent evidence of a current disability of amoebic dysentery, a cockroach bite, a cyst on the buttock, a shoulder scar as a residual of a sebaceous cyst, or a kidney disorder, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held "[i]n the absence of proof of a present disability[,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

In sum, the Board finds that though the Veteran states that his amoebic dysentery, a cockroach bite, a cyst on the buttock, a shoulder scar as a residual of a sebaceous cyst, or a kidney disorder are the result of military service, he has no current diagnosed disabilities and the record does not otherwise show objective manifestations of any chronic disability.  Without a currently diagnosed disability of amoebic dysentery, a cockroach bite, a cyst on the buttock, a shoulder scar as a residual of a sebaceous cyst, or a kidney disorder, service connection must be denied.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Peripheral Neuropathy of the Bilateral Upper Extremities and the Bilateral Lower Extremities

As noted above, the Veteran asserts that he currently has peripheral neuropathy of his right and left upper extremities and peripheral neuropathy of his right and left lower extremities as a result of herbicide exposure and contaminated water.  After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for peripheral neuropathy of the bilateral upper extremities and of the bilateral lower extremities.  

First, the Board finds that there is no evidence that the Veteran was exposed to contaminated water during his military service; the Veteran listed a few names for the RO to contact in order to verify this.  However, the Veteran did not submit any information on how to contact these people nor did he submit any buddy statements to corroborate this.  Second, the Veteran asserts that his peripheral neuropathy is the result of his exposure to herbicides; however, as discussed above, the Veteran served in Taiwan and not in the Republic of Vietnam.  Therefore, the Veteran does not meet the service requirements in order to have the rebuttable presumption of exposure to herbicides.  38 U.S.C.A. § 1113, 1116; 38 C.F.R. § 3.307.  

Even if the Veteran did serve in the Republic of Vietnam, service connection would still be denied on a presumptive basis.  The presumptions for diseases related to Agent Orange exposure are codified in 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309, based on an analysis of scientific evidence.  However, the presumption only exists for those diseases listed in 38 C.F.R. §§ 3.307 and 3.309(e).  Under 38 C.F.R. § 3.309(e) acute and subacute peripheral neuropathy is a presumptive disease; however, Note 2 states that for purposes of this section, the term "acute and subacute peripheral neuropathy" means transit peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  The Board finds that that the Veteran did not have transit peripheral neuropathy that appeared within weeks or months of exposure to an herbicide agent and resolved within two years of the date of onset.  The Agent Orange Act of 1991 directed the Secretary of the Department of Veterans Affairs to seek to enter into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in the Republic of Vietnam and each disease suspected to be associated with such exposure.  The Secretary determined, based on sound medical and scientific evidence, that a positive association (i.e., where the credible evidence for the association was equal to or outweighed the credible evidence against the association) existed between exposure to an herbicide agent and the disorders listed in the statute.  See 64 Fed. Reg. 59232, 592233 (Nov. 2, 1999).  

The Veteran's service treatment records do not show any complaints, symptoms, diagnosis, or treatment of peripheral neuropathy or neurological disorder.  Therefore even if the Veteran had a diagnosis of neuropathy of the bilateral upper extremities or peripheral neuropathy of the bilateral lower extremities it would not fit the definition of peripheral neuropathy that is required for presumptive service connection as due to herbicide exposure.  The Secretary of Veterans Affairs has determined that there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.   See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).  

The Board finds that though the Veteran does not meet the requirements for presumptive service connection he can still establish service connection for peripheral neuropathy of the bilateral upper and lower extremities on a direct service connection basis.  However, the Board finds that in this case, the preponderance of evidence is still against the Veteran's claim and service connection is denied; the Board finds that service connection is denied because the Veteran does not have a current diagnosis of peripheral neuropathy of the bilateral upper extremities or of the bilateral lower extremities.  The only note in regards to peripheral neuropathy in the Veteran's private treatment records was in April 2005 when the Veteran was found to have no sensory or motor deficit.  

As noted above, in some circumstances, lay evidence can establish a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Here, however, none of the criteria set forth in Jandreau have been met, and therefore the lay evidence of record does not establish current disability here.
Without competent evidence of a current disability of peripheral neuropathy of the bilateral upper extremities or peripheral neuropathy of the bilateral lower extremities service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held "[i]n the absence of proof of a present disability[,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for peripheral neuropathy of the bilateral upper extremities or peripheral neuropathy of the bilateral lower extremities.  First, there is no evidence that the Veteran has current diagnoses of peripheral neuropathy of the bilateral upper extremities or peripheral neuropathy of the bilateral lower extremities.  In addition, there is no competent evidence that the Veteran was exposed to contaminated water during his military service.  There is also no evidence that the Veteran warrants the presumption of exposure to herbicide since he did not serve in the Republic of Vietnam and even if the Veteran did serve in the Republic of Vietnam there is no evidence on file indicating that the Veteran had peripheral neuropathy that appeared within weeks or months of exposure to an herbicide agent and resolved within two years of the date of onset.  Therefore, the Board finds that service connection for peripheral neuropathy of the bilateral upper extremities and peripheral neuropathy of the bilateral lower extremities must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Duodenal Disorder

The Veteran asserts that he is entitled to service connection for a duodenal disorder; however, after a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against the Veteran's claim.  First, the Veteran asserts that he has a duodenal disorder as a result of exposure to contaminated water and exposure to herbicides.  However, as noted above, there is no evidence that the Veteran was exposed to contaminated water during his military service.  Also, as noted above, the Veteran did not serve in the Republic of Vietnam and therefore, does not meet the requirements for a presumptive disorder under 38 C.F.R. § 3.307 and 38 C.F.R. § 3.309.  In addition, a duodenal disorder is not a presumptive disease listed in 38 C.F.R. §§ 3.307 and 3.309(e).   

The Board finds that the Veteran is also denied service connection because there is no evidence that he has a current diagnosis of a duodenal disorder related to his military service.  The Veteran's service treatment records are silent for any treatment or diagnosis of a duodenal disorder.  In addition, on his May 1973 Report of Medical Examination "normal" is checked for everything, including his G-U system and his abdomen, and it was also noted "Physical Exam - normal."  

A careful review of the Veteran's post-service treatment records do not show a diagnosis of a duodenal disorder, nor has the Veteran specified what the duodenal disorder is or consists of.  The Board notes that in January 2007 the Veteran had surgery for a replacement percutaneous endoscopic gastrostomy (PEG) button and it was noted that the pyloric channel, duodenal bulb, and second portion to the duodenum were all unremarkable except for some bilious material and some mild esophagitis.  In September 2007 the Veteran was seen for leakage of his PEG tube and it was noted that his PEG tube was secondary to head and neck cancer.  

The Board finds that there is no evidence that the Veteran has a current diagnosed duodenal disorder.  However, for arguments sake since the Veteran was found to have mild esophagitis, that if the Veteran does have a diagnosed duodenal disorder there is no medical evidence that it is related to the Veteran's military service.  The only medical evidence of record relates the Veteran's mild esophagitis to his head and neck cancers, which are not service-connected.  As noted above, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  However, that has not been done and at no point during the Veteran's treatment did he attribute any duodenal disorder to his military service.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

As noted above, the Veteran does not have a currently diagnosed duodenal disorder.  As discussed above, in some circumstances, lay evidence can establish a diagnosis.  Here, however, none of the criteria set forth in Jandreau have been met, and therefore the lay evidence of record does not establish current disability here.
Without competent evidence of a current disability of a duodenal disorder, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held "[i]n the absence of proof of a present disability[,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

In sum, the Board finds that service connection for a duodenal disorder must be denied because there is no evidence of a current disability.  Even if there was evidence of a current disability there is evidence of record that it could be related to his non-service-connected neck and head cancers.  In addition, the Veteran has not submitted any evidence that he was exposed to contaminated water.  Therefore, service connection for a duodenal disorder must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Lymphoma

After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for lymphoma.  The Veteran's service treatment records are silent for any treatment or diagnosis of lymphoma.  In addition, on his May 1973 Report of Medical Examination "normal" was checked for skin, lymphatics and it was also noted "Physical Exam - normal."  

A careful review of the Veteran's post-service treatment records revealed in April 2005 he was found to have suspicious lymphadenopathy at the jugulodigastric region; there is no evidence if the Veteran received a positive diagnosis of lymphoma.  However, the Veteran stated in his February 2008 claim that he was diagnosed with lymphoma in May 2000.  Therefore, the Board will accept that there is a possible diagnosis of lymphoma.  However, even based on this possible diagnosis the Board finds that service connection must be denied.  First, the Veteran was not diagnosed with lymphoma until May 2000 or suspicious lymphadenopathy until 2005, almost 20 years after the Veteran's discharge from service.  This lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service). 

In addition to the Veteran establishing the existence of a disability he also needs an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).   Here, that has not been done since there is no medical evidence of etiology.  Additionally, at no point in the Veteran's post-service treatment records did he relate any lymphoma to his military service.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  In addition, the fact that the only statements relating a diagnosis of lymphoma to service are his own in pursuit of this claim, the Board has to question the credibility of his contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).   Therefore, the Board finds that there is no probative evidence that a possible diagnosis of lymphoma is related to his military service. 

The Veteran stated that his lymphoma is the result of his exposure to herbicide; however, as noted above, the Veteran does not meet the requirements for presumption under 38 C.F.R. § 3.307 and 38 C.F.R. § 3.309.  In addition, only Non-Hodgkin's lymphoma is a presumptive disease listed in 3.309(e) and there is no evidence that his possible diagnosis of lymphoma is Non-Hodgkin's lymphoma.   However, even if he did have a diagnosis of Non-Hodgkin's lymphoma he would still not warrant service connection since he is not eligible for the presumption. 

In sum, the Board finds that service connection for lymphoma must be denied because even if the Veteran has a clear diagnosis of lymphoma there is no probative evidence that the Veteran's lymphoma is related to his military service.  Therefore, service connection for lymphoma must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Intestinal Disorder and a Thyroid Disorder 

After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for both an intestinal disorder and for a thyroid disorder.  The Veteran's service treatment records are silent for any treatment or diagnosis of both an intestinal disorder and a thyroid disorder.  In addition on his May 1973 Report of Medical Examination "normal" was checked for abdomen and endocrine system and it was also noted "Physical Exam - normal."  

A careful review of the Veteran's post-service treatment records revealed diagnoses of gastroesophageal reflux disease (GERD) and hypothyroidism.  The Veteran's diagnosis of GERD was noted on the above mentioned February 2008 letter from the Department of Veterans Affairs New Jersey Health Care System and the Veteran was diagnosed with hypothyroid in a March 2006 hospital discharge report.  The Veteran's diagnoses of GERD and hypothyroid were not made until over 20 years after the Veteran's discharge from his military service; this lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service). 

In addition to the Veteran establishing the existence of a disability he also needs an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).   Here, that has not been done since there is no medical evidence to the etiology of the Veteran's GERD or hypothyroid disorder of record.  In addition, at no point in the Veteran's post-service treatment records did he relate his GERD or his hypothyroid disorder to his military service.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).   In addition, the fact that the only statements relating diagnoses of GERD and a hypothyroid disorder to service are his own in pursuit of this claim, the Board has to question the credibility of his contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).   Therefore, the Board finds that there is no probative evidence that diagnoses of GERD or hypothyroid disorder are related to his military service. 

The Veteran stated that his GERD and his hypothyroid disorder is the result of his exposure to herbicide; however, as noted above, the Veteran does not meet the requirements for presumption under 38 C.F.R. § 3.307 and 38 C.F.R. § 3.309.  In addition, GERD and hypothyroid disorder are not presumptive diseases listed in 3.309(e). 

In sum, the Board finds that service connection for GERD and hypothyroid disorder must be denied because there is no probative evidence that the Veteran's GERD or his hypothyroid disorder are related to his military service.  Therefore, service connection for GERD and hypothyroid disorder must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Pulmonary Disorder and Laryngectomy

The Veteran asserts that he is entitled to service connection for a pulmonary disorder to include carcinoma of the lung with metastasis to the spine, COPD, and sleep apnea.  The Veteran also asserts that he is entitled to service connection for laryngectomy as a post-operative residual of carcinoma of the larynx, resection of the neck and head and neck carcinoma.  The Board is going to deal with the two issues together and refer to them as pulmonary disorder and laryngectomy which will encompass all associated residuals.  The Veteran asserts that his pulmonary disorder and his laryngectomy are due to exposure to herbicides and contaminated water.

After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for pulmonary disorder and laryngectomy.  First, the Board finds that the Veteran's claims file includes diagnoses and treatments for both his pulmonary disorders and his laryngectomy; the Veteran was diagnosed with lung cancer in 2002 and  underwent a right and left lower lobe resection, he was diagnosed with moderate to severe COPD in 2007, and had laryngectomy surgery for neck cancer in 2001.  The Veteran asserts that his pulmonary disorder and laryngectomy are the result of exposure to contaminated water and herbicides.  As noted above there is no evidence that the Veteran was exposed to contaminated water.  Under 38 C.F.R. § 3.309(e) respiratory cancers, which includes cancer of the lung, bronchus, larynx, or trachea, is a presumptive disease.  Even though the Veteran's pulmonary disorder and laryngectomy fall under the category of presumptive diseases the Veteran is denied service connection since there is no evidence that the Veteran served in the Republic of Vietnam.  Therefore, the Veteran does not meet the service requirements in order to have the rebuttable presumption of exposure to herbicides.  38 U.S.C.A. § 1113, 1116; 38 C.F.R. § 3.307.  

The Board finds that though the Veteran does not meet the requirements for presumptive service connection he can still establish service connection for pulmonary disorder and laryngectomy on a direct service connection basis.  However, the Board finds that in this case, the preponderance of evidence is still against the Veteran's claims and service connection is denied on a direct service connection basis.  

The Veteran's service treatment records are silent for any treatment or diagnosis of both a pulmonary disorder and laryngectomy, including neck cancer.  In addition, on his May 1973 Report of Medical Examination "normal" was checked for head, face, neck, and scalp, and for lungs and chest and it was also noted "Physical Exam - normal."  

As noted above, the Veteran has diagnoses of lung cancer since 2002, COPD since 2007, and neck cancer since 2001; however, these diagnoses were not made until almost 20 years after the Veteran's discharge from his military service.  This lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service). 

In addition to the Veteran establishing the existence of a disability he also needs an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).   Here, that has not been done since there is no medical evidence to the etiology of the Veteran's pulmonary disorder or laryngectomy, including neck cancer.  In addition, at no point in the Veteran's post-service treatment records did he relate his pulmonary disorder or  his laryngectomy, including neck cancer, to his military service.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).   In addition, the fact that the only statements relating diagnoses of pulmonary disorder or his laryngectomy to service are his own in pursuit of these claims, the Board has to question the credibility of his contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).   Therefore, the Board finds that there is no probative evidence that diagnoses of pulmonary disorder or laryngectomy, including neck cancer, are related to his military service. 

In sum, the Board finds that though the Veteran has diagnoses of pulmonary disorder and laryngectomy, including neck cancer, service connection must be denied.  First, the Veteran is not entitled to the presumption under 38 C.F.R. § 3.309(e) since he did not have service in the Republic of Vietnam.  In addition, there is no probative evidence that relates the Veteran's pulmonary disorder and laryngectomy to his military service.  Therefore, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for alcoholism is denied. 

Service connection for glaucoma is denied. 

Service connection for an acquired psychiatric disorder, to include anxiety and depression is denied.  

Service connection for amoebic dysentery is denied. 

Service connection for a cockroach bite is denied.

Service connection for cyst on the buttock is denied. 

Service connection for shoulder scar of the residual sebaceous cyst is denied.  

Service connection for a kidney disorder, claimed as kidney pain is denied.   

Service connection for peripheral neuropathy of the right upper extremity to include as due to herbicide exposure and contaminated water is denied.

Service connection for peripheral neuropathy of the left upper extremity to include as due to herbicide exposure and contaminated water is denied.

Service connection for peripheral neuropathy of the right lower extremity to include as due to herbicide exposure and contaminated water is denied.

Service connection for peripheral neuropathy of the left lower extremity to include as due to herbicide exposure and contaminated water is denied.

Service connection for a duodenal disorder to include as due to herbicide exposure and contaminated water is denied

Service connection for lymphoma is denied.

Service connection for an intestinal disorder to include as due to herbicide exposure and contaminated water is denied.

Service connection for thyroid disorder to include as due to herbicide exposure and contaminated water is denied.

Service connection for a pulmonary disorder to include carcinoma of the lung with metastasis to the spine, COPD, and sleep apnea, to include as due to exposure to herbicides and contaminated water is denied.

Service connection for a laryngectomy as a post-operative residual of carcinoma of the larynx, resection of the neck and head and neck carcinoma, to include as due to exposure to herbicides and contaminated water is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


